Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Application Status
Claims 1-2, 4-6, 13-22, 26-30, 32-47 and 48-50 are currently pending in this patent application. 
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 04/23/2021), Applicants filed a response and an amendment on 09/21/2021, and adding new claims 48-50 is acknowledged. 
The examiner is also acknowledging the filing of an Affidavit/Declaration under 37 CFR 1.132 on 11/24/2021.
Claims 15-22, 26-30, 32-46 and 47 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-2, 4-6, 13-14 and 48-50 are present for examination.
Applicants' arguments filed on 09/21/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The previous rejection of Claims 1-2, 4-6, 13 and 14 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-8 of US patent 10066222 B2, issued on 09/04/2018 (see, PTO-892) in view of Wicher et al. (Pre-impregnated product. US 8349464, issued on 01/08/2013, see IDS),  is withdrawn in view of unexpected results presented by the applicants in the response filed on 09/21/2021, and in an Affidavit/Declaration under 37 CFP 1.132 on 11/24/2021 filed  on 11/24/2021.
9 
Hamers et al. U.S. Application No. 15/752,285 	Amendment and Response to Office Action The previous rejection of Claims 1-2, 4-6, 13 and 14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-8 of US patent 8338131 B2, issued on 12/25/2012 (see, PTO-892) in view of Wicher et al. (Pre-impregnated product. US 8349464, issued on 01/08/2013, see IDS) is withdrawn in view of unexpected results presented by the applicants in the response filed on 09/21/2021, and in an Affidavit/Declaration under 37 CFP 1.132 on 11/24/2021 filed  on 11/24/2021.

The previous rejection of Claims 1-2, 4-6, 13 and 14 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claim 1 of US patent 9701950 B2, issued on 07/11/2017 (see, PTO-892) in view of Wicher et al. (Pre-impregnated product. US 8349464, issued on 01/08/2013, see IDS) is withdrawn in view of unexpected results presented by the applicants in the response filed on 09/21/2021, and in an Affidavit/Declaration under 37 CFP 1.132 on 11/24/2021 filed  on 11/24/2021.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Steven M. Parks, Applicants’ representative on 11/24/2021. 

Election/Restriction
Claims 1-2, 4-6, 13-14 and 48-50 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-19, 20-22, 26-30 and 32 are  directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 08/23/2019 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and II-V (claims 1-2, 4-6, 13-14, 15-19, 20-22, 26-30, 32 and 48-50) as set forth in the Office action mailed on 08/23/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
20. (Currently Amended) A method for producing [[a]] the aqueous surface treatment composition of claim 1 for paper or board, the method comprising: thereby producing [[a]] the aqueous paper surface treatment composition of claim 1, the composition comprising from 1 to 40 wt% of [[a]] the degraded starch having a weight-average molecular weight (Mw) of from 10,000 to 12,000,000 and a polydispersity index (Mw/Mn) of from 1.3 to 49, 
wherein Mn is a number averaged molecular weight and Mw is a weight-average molecular weight.
27. (Currently Amended): The method according to claim 20, further comprising providing a protease, a lipase, a peroxidase, a laccase, a tyrosinase, a [[cellubiohydrolase]] cellobiohydrolase, a glucose oxidase, a transferase, a [[glycocyl]] glycosyl transferase, a pectinase, an esterase, a cellobiose oxidoreductase, a glyoxal oxidase, an epimerase, an invertase, a chlorophyllase, or any combination thereof. 
	Cancel claims 33-47.
Allowable Subject Matter
	Claims 1-2, 4-6, 13-22, 26-30, 32 and 48-50 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The applicant has claimed an aqueous surface treatment composition for paper and board, the composition comprising from 1 to 40 wt% of a degraded starch with having a weight-average molecular weight Mw of from 10,000 to 12,000,000 and a polydispersity index (Mw/Mn) of from 1.3 to 49, wherein Mn is a number averaged molecular weight and Mw is a weight-average molecular weight, wherein the degraded starch is obtained by a method comprising: a)    preparing a suspension of water and starch, b)    adding an enzymatic formulation comprising from 0,0001 wt% to 1 wt% of a polypeptide having an amylase activity, based on the total weight of the starch, hereby obtaining a mixture, and c)    heating the mixture to a temperature of from 60 to 100°C for from 5 to 60 minutes, thereby obtaining the degraded starch which is enzymatically and thermally treated starch, and wherein the polypeptide having an amylase activity comprises the amino acid sequence of SEP ID NO: 12. The prior art does not teach an aqueous surface treatment composition for paper and board, the composition comprising from 1 to 40 wt% of a degraded starch with having a weight-average molecular weight Mw of from 10,000 to 12,000,000 and a polydispersity index (Mw/Mn) of from 1.3 to 49, wherein Mn is a number averaged molecular weight and Mw is a weight-average molecular weight, wherein the degraded starch is obtained by a method comprising: a)    preparing a suspension of water and starch, b)    adding an enzymatic formulation comprising from 0,0001 wt% to 1 wt% of a polypeptide having an amylase activity, based on the total weight of the starch, hereby obtaining a mixture, and c)    heating the mixture to a temperature of from 60 to 100°C for from 5 to 60 minutes, thereby obtaining the degraded starch which is enzymatically and thermally treated starch, and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656